RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS RAINIER INVESTMENT MANAGEMENT, INC. CODE OF ETHICS Adopted December 1994 (Latest Revision – August 2008) I. Introduction This Code of Ethics (the “Code”) is designed to protect the fiduciary relationships owed to the investment advisory clients of Rainier Investment Management, Inc. (the “Adviser”), including all of the series (the “Funds”) of Rainier Investment Management Mutual Funds (the “Trust”), and to provide a program reasonably designed to detect and prevent insider trading by principals and employees of the Adviser (collectively, “Employees”) and“Access Persons” (as defined below) of the Funds, Trust and Adviser. Rule 17j-1 under the Investment Company Act of 1940, as amended (the “1940 Act”), requires the Fund and the Adviser to have a written code of ethics containing provisions reasonably necessary to prevent Access Persons from engaging in any act, practice or course of business that operates or would operate a fraud or deceit on a Fund.In addition, Section 204A of the Investment Advisers Act of 1940, as amended (the “Advisers Act”), requires the Adviser to maintain written policies reasonably designed to prevent the misuse of material, non-public information by the Adviser and any person associated with the Adviser. Further, under Rule 204-2 of the Advisers Act and Rule 17j-1 of the 1940 Act, the Adviser and the Trust have certain reporting requirements regarding the personal trading activities of their Employees and Access Persons. The compliance program for this Code operates primarily by requiring Employees and Access Persons to report personal securities transactions in securities of the types which clients, including the Funds, may purchase. The reason underlying this reporting requirement is the potential for Employees and Access Persons to take advantage of knowledge of the investment decisions of a Fund or other client. For example, an Employee may attempt to use such information to trade in advance of a Fund or other client.If the security involved is thinly traded or if the client buys or sells in big enough blocks to move the market, this type of insider trading could disadvantage the client or unfairly benefit the Access Person.This Code is also aimed at minimizing conflicts of interest and the appearance of such conflicts. This Code is not intended to cover all possible areas of potential liability under the 1940 Act or under the federal securities laws in general.For example, other provisions of Section 17 of the 1940 Act prohibit various transactions between a registered investment company and affiliated persons, including the knowing sale or purchase on a principal basis, and joint transactions (e.g., combining to achieve a substantial position in a security or commingling of Funds) between an investment company and an affiliated person.Persons covered by this Code are advised to seek advice before engaging in any transactions involving securities held or under consideration for purchase or sale by a Fund of the Trust or if a transaction directly or indirectly involves themselves and the Trust other than the purchase or redemption of shares of a Fund or the performance of their normal business duties. The federal securities laws may impose additional fiduciary obligations and trading restrictions on persons covered by this Code. Therefore, persons covered by this Code are advised to seek advice whenever he or she may reasonably recognize a potential conflict of interest or the appearance of a conflict of interest. 2 II. Implementation A Chief Compliance Officer and a substitute, who does not need to separately be an officer of the Trust, have been designated to implement this Code.The following individuals are currently designated: Lisa Thenell (Chief Compliance Officer) Katherine Stephens (substitute) The Chief Compliance Officer maintains a list of Access Persons, Employees and Covered Contractors (as defined below). The Chief Compliance Officer updates the list as new individuals become an Access Person and/or an Employee (or Covered Contractor).The Chief Compliance Officer will circulate a copy of this Code (as amended) to each Employee and Access Person, together with an acknowledgment of receipt, which shall be signed and returned to the Chief Compliance Officer by each Employee and Access Person.The Chief Compliance Officer is responsible for insuring that the reporting requirements of this Code (see Section V(f)) are adhered to by all persons covered by this Code.The Chief Compliance Officer is responsible for ensuring that the review requirements of this Code (see Section V(h)) are performed in a prompt manner.The Chief Compliance Officer shall also be responsible for giving special prior approval to transactions that would otherwise be prohibited pursuant to Section V of this Code.The Chief Compliance Officer for this Code need not be the Adviser’s or the Trust’s Chief Compliance Officer. The Chief Compliance Officer may designate an independent third party (i.e., an independent accountant) to review the reports, transactions and/or violations of Rule 17j-1 and/or this Code; provided, however, that the independent third party follows established procedures reasonably necessary to ensure that Rule 17j-1 and the Code are not violated.The Chief Compliance Officer may also rely upon the Trustee of the Adviser’s 401(k) Profit Sharing Plan to implement controls, conduct electronic reviews, and create reporting mechanisms to ensure that Rule 17j-1 and trading restrictions applicable to the Covered Funds within the Plan are not violated. III. Definitions a. “Access Person” means any: (i) Trustee or officer (defined below) of the Funds or the Trust; (ii) director, officer or partner of the Adviser (or other persons occupying a similar status or performing similar functions); 3 (iii) any employee of the Fund, Trust or Adviser, as well as any other persons who provide advice on behalf of the Adviser and are subject to the Adviser's supervision and control, who (A) has access to nonpublic information regarding the purchase or sale of securities by a client or a Fund, or information regarding the portfolio holdings of any Fund, or (B) is involved in making securities recommendations to clients or who has access to such recommendations that are nonpublic. “Access Person” shall not include any temporary (meaning expected employment of fewer than 12 consecutive months) contractor of the Adviser provided that contractor:(A) does not have access to nonpublic information regarding the purchase or sale of securities by a client or a Fund, or information regarding the portfolio holdings of any Fund before the time those holdings are released publicly, and (B) is not involved in making securities recommendations to clients and does not have access to such recommendations that are nonpublic. Shareholders, officers and employees of the Funds’ principal underwriter and distributor,
